Citation Nr: 1110893	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-48 905	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.   Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right leg neuropathy.

4.  Entitlement to service connection for a respiratory disorder - including chronic obstructive pulmonary disease (COPD) and chronic bronchitis, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from March 1969 to October 1970 and in the Air Force from July 1971 to September 1972, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the Veteran's petition to reopen his claim for service connection for PTSD and his claims for service connection for bilateral hearing loss, right leg neuropathy, and chronic bronchitis. 

Although he originally claimed entitlement to service connection specifically for chronic bronchitis, the Veteran since has submitted a June 2009 note from a private physician indicating a diagnosis of COPD.  So the Board has recharacterized the claim as for a respiratory disorder of some sort, including COPD and chronic bronchitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In this decision, the Board is determining whether there is the required new and material evidence to reopen the claim for service connection for PTSD, as well as deciding the claim for service connection for a respiratory disorder.  However, the Board is remanding the claims for service connection for bilateral hearing loss and right leg neuropathy to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  Although the Veteran appealed the RO's November 1988 denial of his claim for service connection for PTSD, he did not appeal the Board's January 1991 decision affirming that denial.  He also did not appeal the RO's subsequent March 1996 decision denying his petition to reopen this claim.

2.  The additional evidence submitted since that most recent March 1996 RO decision is cumulative or redundant of evidence already of record and, therefore, already considered, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

3.  The most probative, i.e., competent and credible, medical and other evidence of record does not establish the Veteran has a respiratory disorder attributable to his military service - including especially to his presumed exposure to Agent Orange in Vietnam. 

CONCLUSIONS OF LAW

1.  The RO's November 1988 decision denying service connection for PTSD is final, so, too, is the Board's January 1991 decision also denying this claim on appeal (since it subsumed that RO decision), as is the RO's subsequent March 1996 decision denying the petition to reopen this claim.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has not been submitted since that most recent March 1996 RO decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran does not have a respiratory disorder that was incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated in September 2008, the RO advised the Veteran of the evidence needed to substantiate his claims and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

Furthermore, as concerning the Veteran's petition to reopen his claim for service connection for PTSD, that September 2008 letter also provided notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information needed to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior final decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  

It equally deserves mentioning that that September 2008 letter also informed the Veteran of the downstream disability rating and effective date elements of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The RO also issued that September 2008 VCAA notice letter prior to initially adjudicating the Veteran's claims in March 2009, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Consequently, there was no timing error in the provision of that VCAA notice.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, private treatment records, and VA treatment records.  There is no indication of any other records that are potentially relevant to the claims being decided and, therefore, would need to be obtained.  38 C.F.R. § 3.159(c).

VA is not required to provide the Veteran a VA Compensation and Pension Examination (C&P Exam) concerning the petition to reopen his claim for service connection for PTSD unless and until there is new and material evidence to reopen this claim, which, as will be explained, there is not.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Veteran also has not been provided a VA C&P Exam in response to his claim for a respiratory disorder.  However, the Board finds that the evidence, which reveals he did not have this disorder during his military service and does not contain any suggestion of an association between his military service and this disorder, warrants concluding that a remand for an examination and/or opinion is not necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  As, instead, his service and post-service medical and other records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no grounds for requesting a VA C&P exam and medical nexus opinion concerning this claim.


Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, though, simply stated, the standards of McLendon are not met.

Although the Veteran has submitted competent medical evidence showing a diagnosis of a respiratory disorder, COPD, there is not the required association of this disorder with his military service - including to his presumed exposure to Agent Orange in Vietnam.  There is only his unsubstantiated lay allegation of this correlation, and COPD is not the type of condition that is readily amenable to mere lay comment regarding its etiology.  So his mere lay assertions of this purported linkage or nexus, absent any supporting competent evidence such as a medical opinion, are insufficient reason to schedule him for a VA C&P exam for a medical nexus opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board also has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the holding in Charles was predicated on the existence of evidence of both relevant symptoms in service and a current diagnosis, with some suggestion of a possible correlation between the two other than the Veteran's unsubstantiated lay testimony - which is not the situation here.  Even though he has submitted evidence confirming he has received a diagnosis of COPD, neither he nor the record suggests there were any relevant respiratory symptoms during service, indeed, even for many years after his discharge, nor is there any competent evidence supporting his theory of causation.

Thus, as there is no indication or allegation that relevant evidence remains outstanding concerning the claims that are being decided, the Board finds that the duty to assist has been met regarding these claims.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen the Claim for 
Service Connection for PTSD

The RO originally considered and denied service connection for PTSD in a November 1988 rating decision.  That decision considered the claim, not only as specifically for PTSD, but also more generically for a nervous condition of some sort (so including the Veteran's mention of anxiety), as well as his depression.  See again Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The RO sent the Veteran a letter in December 1988 notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  And, in response, he submitted a timely notice of disagreement (NOD) later in October 1989 to initiate an appeal, after which the RO sent him a statement of the case (SOC) in November 1989.  He then perfected his appeal to the Board later in January 1990 by also submitting a timely substantive appeal (VA Form 9).  38 C.F.R. § 20.200.  In April 1990, the RO issued a supplemental SOC (SSOC) in response to new evidence, but continued to deny the claim.  The RO also continued to consider whether he had PTSD as a result of his military service, so made findings specific to this condition rather than just regarding a mental disorder of some other sort.

The Board subsequently issued a decision in January 1991 denying this claim for service connection for PTSD.  When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  The Veteran did not then appeal the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), formerly the U. S. Court of Veterans Appeals (COVA).  So the Board's decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A few years later, in April 1995, the Veteran filed a petition to reopen this claim, which the RO denied March 1996.  He did not appeal this additional RO decision, so it also is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Since the RO has previously considered and denied this claim, and specifically for PTSD, and the Veteran did not timely appeal the most recent decision, the first inquiry is whether new and material evidence has been submitted since that most recent decision to reopen this claim.  38 C.F.R. § 3.156(a).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not been previously considered.)  Here, as mentioned, the claim for PTSD has been previously considered in those earlier decisions.  See, too, Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability).

Irrespective of the RO's determination as to whether there is new and material evidence to reopen this claim for PTSD, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

If, however, there is new and material evidence, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

For a petition to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO's March 1996 decision denying the Veteran's petition to reopen this claim is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis to determine whether the claim should be reopened and readjudicated on the underlying merits).

In the RO's initial November 1988 decision, as well as in the Board's January 1991 decision initially denying this claim on appeal, it was conceded the Veteran had received a provisional (qualified) diagnosis of PTSD in July 1988.  But the RO and Board went on to point out that the examiner that had made this provisional diagnosis also had indicated he believed the Veteran needed to undergo more comprehensive testing and evaluation, while hospitalized, to confirm or rule out this diagnosis.  And although subsequently hospitalized in September 1988 for this recommended more comprehensive testing and evaluation, the Veteran left the hospital on his own volition prior to its completion, so this diagnosis was not confirmed.  Moreover, when later hospitalized in March 1990 it ultimately was determined he did not have PTSD.

The RO's March 1996 decision, denying the petition to reopen this claim, determined the Veteran still had not established he had the required diagnosis of PTSD.  The only diagnosis that had been made was personality disorder.  And as the RO explained, personality disorders are not diseases or injuries within the meaning of applicable legislation for compensation purposes and, therefore, generally cannot be service connected as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Under the regulation now in effect, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).


So based on the grounds stated for the most recent denial of this claim, new and material evidence would consist of competent evidence providing this required DSM-IV diagnosis of PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (indicating service connection presupposes a current diagnosis of the claimed disability, to establish the Veteran at least has it, and that, without this minimum level of proof, there can be no valid claim).  See, too, Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  And see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In Cohen, the Court clarified that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.

During the many years since the RO's March 1996 decision, the additional evidence submitted or otherwise obtained generally falls into the following categories:  (1) medical and treatment records and reports; (2) the Veteran's service records; (3) unit history and stressor verification supporting documents; and (4) lay statements and medical history, with reference to his psychological condition and military service.

But these additional medical and treatment records and reports and the Veteran's service records were on file when the RO previously decided this claim in March 1996, and indeed, even when this claim was denied prior to that.  Additional photocopies of these same records are not new evidence because these records already have been considered in those prior denials of his claim.  See 38 C.F.R. § 3.156(a).

The unit history and stressor information the Veteran has submitted, while new in that it was not previously submitted to agency decisionmakers, is not material to his claim.  Essentially, these documents tend to substantiate his assertions regarding his in-service stressors, stemming from his combat tour in Vietnam - including witnessing the death of fellow soldiers.  However, his combat service and the events related thereto have not been disputed throughout the course of his claim.  Both the RO and Board have recognized both the honorable character of his service and his participation in combat while in Vietnam.  Indeed, when denying his claim in January 1991, the Board made specific mention of the fact that he had served in Vietnam and had resultantly (because of injuries sustained while there) received, among other commendations, the Purple Heart Medal, the Air Medal, and the Bronze Star Medal.  So, even then, his claim was not denied because he had not established the occurrence of the alleged events in service, including especially in combat in Vietnam, particularly since proof of his combat service in Vietnam was, itself, sufficient to presume the occurrence of these claimed events since consistent with the circumstances, conditions, and hardships of that service.  See the revised, as of July 13, 2010, version of 38 C.F.R. § 3.304(f)(2).  See, too, more generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Instead, his claim was denied, and continued to be denied when most recently reconsidered by the RO in March 1996, because he had not established he had PTSD as a consequence of those accepted events.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Because PTSD must be diagnosed in accordance with the DSM-IV criteria, it necessarily is incapable of being diagnosed merely by unsubstantiated lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

And as this additional evidence does not provide this necessary DSM-IV diagnosis of PTSD or any other service-connectable mental disorder in relation to the Veteran's military service, this additional evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  So while new, this additional evidence is not also material and, therefore, is insufficient to reopen this claim.

And, finally, the additional lay statements generally describe the Veteran's psychological symptoms, assert he has PTSD, and relate his PTSD to his military service.  Insofar as these contentions merely reiterate his previously asserted arguments, they are not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And, furthermore, as already explained, when the condition at issue, like PTSD, is not readily amenable to mere lay diagnosis, a layman such as the Veteran is not competent to provide or affirm this diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  So his attempt to do so is insufficient reason to reopen his claim for service connection, meaning the Board in turn need not reach the question of causation requiring the linkage of this diagnosis to the events that concedingly occurred during his combat tour in Vietnam.  See Moray v. Brown, 5 Vet. App. 211 (1993).  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court expressly held that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."  Therefore, lay assertions that the Veteran has psychological symptoms or PTSD relating to his military service also are not material to the claim.  See 38 C.F.R. § 3.156(a).


There is just one last point worth mentioning.  The most recent changes to the PTSD regulation, 38 C.F.R. § 3.304, and specifically to subpart (f)(3), which took effect as of July 13, 2010, do not apply to PTSD claims that are predicated on stressors that occurred in combat (versus involving "fear of hostile military or terrorist activity") because combat-related claims, as do claims based on a diagnosis of PTSD in service, being a prisoner of war (POW), or having been sexually or personally assaulted, already have their own specifically defined exceptions found in the new versions of subpart (f)(1), (f)(2), (f)(4) and (f)(5).  75 Fed. Reg. 39843 (July 13, 2010).  So although, under this newest change to subpart (f)(3), a VA psychiatrist or psychologist, or contract equivalent, may confirm after the fact that the claimed stressor is adequate to support a diagnosis of PTSD, this revision is not shown to apply to the facts presented.  Moreover, as already explained, to warrant this examination for this medical nexus opinion, there also first needs to be new and material evidence to reopen the claim, which, again, for the reasons and bases discussed, there simply is not.  38 C.F.R. § 3.159(c)(4)(iii).

The Board is very sympathetic to the Veteran's claim and recognizes the effort put forth towards establishing this claim.  However, to reiterate, he has not submitted competent medical evidence providing the required DSM-IV diagnosis of PTSD.  And absent this required DSM-IV diagnosis of this condition, there necessarily cannot be any attribution of this, for all intents and purposes, nonexistent condition to his military service - even, again, accepting that the events he claims occurred in Vietnam actually occurred.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


Therefore, the Board finds the additional evidence submitted or otherwise obtained since the RO's March 1996 decision is cumulative or redundant of evidence previously of record and already considered, so not new, and/or does not provide the facts necessary to substantiate the claim, so not material.  Accordingly, new and material evidence has not been submitted to reopen the Veteran's claim for service connection for PTSD.  See 38 C.F.R. § 3.156(a).  And in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Entitlement to Service Connection for a Respiratory Disorder

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  Indeed, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for certain conditions, including chronic peripheral nervous system disorders and respiratory disorders.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  The Veteran has provided a June 2009 note from a private physician indicating a diagnosis of COPD.  So there is competent medical evidence of this claimed disability.  However, this respiratory disorder still must be linked to the Veteran's military service, such as to exposure to Agent Orange in Vietnam or other activity, in order for him to establish his entitlement to service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that this claim fails.

Concerning this purported cause-and-effect correlation, the Veteran claims his respiratory disorder is specifically attributable to Agent Orange exposure in Vietnam.  See his September 2008 statement. 

As already has been conceded, the Veteran's service personnel records document his service in Vietnam from October 1969 to October 1970, so during the Vietnam era.  38 C.F.R. § 3.2(f).  So he presumptively was exposed to Agent Orange while there.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, COPD, his respiratory disease, is not among those listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Moreover, as mentioned, to the contrary, respiratory disorders of this sort are specifically excluded from presumptive service connection based upon Agent Orange exposure.  So even though he was 

presumptively exposed to Agent Orange in Vietnam, he is not entitled to presumptive service connection because he does not have a presumptive disease.  See again Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).  

The Veteran, however, may still directly link his respiratory disorder to his military service, including to said exposure, just not presumptively.  That is to say, even when a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

But, here, the Veteran's STRs - including his October 1970 and September 1972 discharge exam reports, make no reference to any respiratory-related symptoms, treatment or impairment.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  His second period of service ended in September 1972.

The first diagnosis of a respiratory disorder was not until many years later, indeed decades, according to a private physician's June 2009 note.  The initial diagnosis was some 37 years following the conclusion of the Veteran's second and final period of service.  This, too, is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Furthermore, there is no competent medical evidence of record relating the Veteran's currently diagnosed respiratory disorder, COPD, to his military service - including to his presumed exposure to Agent Orange in Vietnam.  This evidentiary deficiency concerning this nexus requirement is fatal to his claim.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

A respiratory disorder such as COPD is not amenable to lay diagnosis, rather, based on the results of objective clinical testing and data (e.g., a pulmonary function test (PFT), etc.); nor, by the same token, is it amenable to lay opinion linking it back to the Veteran's military service - including to his presumed exposure to Agent Orange in Vietnam.  Instead, there needs to be supporting medical evidence on this determinative issue.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim, instead, for rheumatic heart disease).  Here, there is not this required supporting medical nexus evidence.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Buchanan Court went on to hold that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Veteran is competent, even as a layman, to proclaim having experiencing such respiratory symptoms as difficulty breathing, shortness of breath, chest pain, etc., since his military service.  But he is not also competent to ascribe these symptoms to a specific diagnosis such as COPD and, more importantly, link this diagnosis to his military service or any event therein like Agent Orange exposure.


For these reasons and bases, the Board finds the probative medical and other evidence of record does not establish the Veteran has a respiratory disorder that is attributable to his military service - including to his presumed exposure to Agent Orange in Vietnam.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

The petition to reopen the claim for service connection for PTSD is denied.

The claim for service connection for a respiratory disorder, including COPD, is denied.


REMAND

The Veteran has requested a VA compensation examination to determine the nature and etiology of his remaining claimed conditions.  VA has a duty to make reasonable efforts to assist him in obtaining evidence necessary to substantiate these remaining claims, unless no reasonable possibility exists that such assistance would aid in substantiating them.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

Bilateral Hearing Loss

Service connection, as already explained, presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the requisite showing of bilateral hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be at a certain level of severity to be considered an actual ratable disability.  According to VA regulation, hearing loss only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As alluded to, the Veteran has not been provided a VA examination with respect to his hearing loss claim, so there is no competent medical evidence of record regarding whether he currently has hearing loss sufficient to be considered a ratable disability by VA standards.  And this is true irrespective of any potential relationship between any hearing loss confirmed and events like repeated exposure to loud noise that occurred during his military service.

The Veteran's STRs indicate that, while he entered service with hearing within normal limits, by the time of his discharge from his second period of service, he had some degree of hearing loss - although not of such severity as to meet the standards of 38 C.F.R. § 3.385.  More specifically, the report of his March 1969 Army enlistment examination shows his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
0
n/a
10
LEFT
0
-10
5
n/a
5

The report of his October 1970 Army separation examination does not indicate he was provided a hearing examination, so the status of his hearing acuity at the time of that exit evaluation remains unknown.  The report of his subsequent July 1971 Air Force enlistment examination, however, indicates his hearing acuity was still within normal hearing limits, bilaterally.  


His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
		15
n/a
10
LEFT
10
5
15
n/a
0

However, the report of his later September 1972 Air Force separation examination indicates that, by that time, he had evidence of hearing loss in both ears, so bilaterally, although not of such degree to be considered a ratable disability by VA standards.  See 38 C.F.R. § 3.385.  See again Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
		20
30
30
LEFT
20
25
20
30
25

Even though these results are insufficient to support the conclusion that the Veteran had bilateral hearing loss sufficient to be considered a ratable disability under 38 C.F.R. § 3.385, the holding in Hensley clarifies that he need only satisfy the requirements of this regulation currently, not in the past, such as when separating from service.  He may still establish his entitlement to service connection in this circumstance for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 and by submitting evidence that his current disability is related to his military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


The fact that the Veteran's hearing acuity declined over the course of his service, especially when considering both periods of his service, and that he alleges to have continued experiencing difficulty hearing during the many years since his discharge is reason to schedule a VA audiology examination to first determine whether he now has sufficient hearing loss to be considered a ratable disability according to the requirements of § 3.385.  If he does, an opinion then will be needed to determine the likelihood this current hearing loss disability dates back to or is related to his military service, such as to the type and level of noise exposure he alleges to have experienced during his service.  See again McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Right Leg Neuropathy

In order to establish his entitlement to service connection for right leg neuropathy, there first needs to be a current diagnosis of this condition or some means of confirming he has it.  See again Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though there is no current diagnosis of right leg neuropathy of record, he is competent to provide evidence of his observable symptoms to support his claim, such as of having experienced numbness, weakness, etc., in this extremity.  See again Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's STRs - including the reports of his October 1970 Army and September 1972 Air Force separation exams, are completely unremarkable for any indication of complaints or treatment for right leg neuropathy.  But an April 1995 letter from his sister relates his subsequent right leg problems to his combat experiences by generally suggesting his "leg problems" are related to his combat injuries, keeping in mind that he received the Purple Heart Medal, among others.  But he received the Purple Heart Medal for an injury to his left foot, in particular, and past adjudications denying service connection have determined he does not have any chronic (meaning permanent) disability as a residual of that left foot injury, either to this foot in particular or even to his left Achilles tendon (especially since the latter injury occurred after service).

So any current right leg neuropathy could not be attributed to his military service secondarily by way of that left foot injury, because no residuals of that injury have been service connected.   See 38 C.F.R. § 3.310(a) & (b) (disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on this secondary basis); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  However, insofar as he and his representative are more generally relating current right leg symptoms to events that occurred during combat, there remains the possibility of direct service connection.  And the claim must be considered on all potentially viable basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, because there is at least a reasonable possibility that a VA examination and opinion might substantiate this claim, a remand is required.  See again McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Furthermore, as mentioned, the Veteran was presumptively exposed to Agent Orange while in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  And acute and subacute peripheral neuropathy are among the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  However, as also mentioned, the Secretary of VA has clarified that a presumption of service connection based on exposure to herbicides used in the Vietnam during the Vietnam Era is not warranted for chronic peripheral nervous system disorders.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).  

VA regulations state that, for the purposes of 38 C.F.R. § 3.309(e), the term "acute and subacute peripheral neuropathy" means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, the Veteran's peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date the Veteran was exposed to an herbicide agent during military service.  38 C.F.R. § 3.307(a)(6)(ii).

Here, though, because the Veteran has not been provided a VA examination with respect to this claimed condition, there is no competent medical evidence of record specifying the exact nature of his claimed right leg neuropathy - including whether it is acute or subacute versus a chronic peripheral nerve system disorder, or something else entirely.  So a remand for an examination and opinion is also necessary for this reason, prior to deciding this claim.  McLendon, supra.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule appropriate VA compensation examinations in response to the claims for service connection for bilateral hearing loss and right leg neuropathy.

a) The hearing loss examiner should first determine whether the Veteran has sufficient hearing loss to be considered a ratable disability, meaning sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.

b) Should the examiner diagnose bilateral hearing loss and determine it is sufficiently severe to meet these minimum standards of 38 C.F.R. § 3.385, then he or she should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this current bilateral hearing loss disability is attributable to the Veteran's military service - including especially to repeated exposure to excessively loud noise.

In making this important determination, the examiner should remain mindful of the documented decline in the Veteran's hearing acuity over the course of his service, as reflected in his audiograms.

c) The right leg neuropathy examiner first needs to specify the type of neuropathy the Veteran has - including especially in terms of whether it is acute or subacute (i.e., the type presumptively associated with exposure to herbicides like Agent Orange in Vietnam).  To this end, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) this neuropathy manifested within a year after the last date the Veteran was exposed to Agent Orange during military service - that is, within a year of October 1970, meaning by October 1971.

If the examiner instead determines the Veteran does not have acute or subacute right leg peripheral neuropathy, then he or she should still provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) any diagnosed right leg neuropathy of another sort is nonetheless related to the Veteran's military service - particularly his combat experience in Vietnam where he sustained a left foot shrapnel injury, so not direct injury to his right leg.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

To facilitate making this important determination, it is absolutely imperative the designated examiner review the evidence in the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence supporting or against the claim.

2.  Then readjudicate these remaining claims for bilateral hearing loss and right leg neuropathy in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


